Plaintiff was employed by defendant as a mechanic to repair trucks and other equipment used in its logging operations. He brought this action to recover over-time pay aggregating $12,230.28, together with $1200 as attorneys' fees. No regular wages — ranging from $165 to $225 per month for the three year period of employment — are involved. Whether plaintiff has the right to recover such over-time pay depends upon the constitutionality of Chapter 265, purporting to bar recovery unless action is instituted within the time therein prescribed. *Page 687 
On account of the importance of this decision and its far-reaching effect upon labor and industry in this State, I am prompted to state briefly the reasons for my dissent. I agree with the splendid exposition of the law as announced by the court, speaking through Mr. Justice LUSK, relative to the construction of a statute for the purpose of determining its validity. My objection goes, not to the statement of the law, but to the court's conclusion after applying the same. More specifically, I do not agree with the court's interpretation of Chapter 265. I concede that if such interpretation is sound it results in absurdity and discrimination between classes of employees without any reasonable basis therefor. It is my opinion that the statute is not so clear that "he who runs may read", but that it is reasonably susceptible of different interpretations and that this court should adopt the construction sustaining its validity. As was well said by this court in Fox v. Galloway,174 Or. 339, 148 P.2d 922:
    "If the language is plain and unambiguous, if it can be given but one meaning, and that meaning does not lead to an impossibility or an absurdity such as the legislature could not be supposed to have intended, the court must give effect to that meaning if constitutional, even though the result may be, in the court's opinion, harsh, unjust or mistaken in policy: Public Service Commission v. Pacific Stages, Inc., 130 Or. 572, 281 P. 125; State v. Tollefson,  142 Or. 192, 16 P.2d 625; Anderson v. Thomas,  144 Or. 572, 26 P.2d 60.
    "When, however, a literal application of the language produces an absurd or unreasonable result, it is the duty of the court to construe the act, if possible, so that it is a reasonable and workable law and not inconsistent with the general policy of the legislature: Othus v. Koser, 119 Or. 101, 248 P. 146; State v. Hay, 132 Or. 223, 283 P. 753; Portland *Page 688 
Van  Storage Co. v. Hoss, 139 Or. 434,  9 P.2d 122, 81 A.L.R. 1136. `It is a familiar rule that a thing may be within the letter of the statute and yet not within the statute, because not within its spirit nor within the intention of its makers': Rector, etc. of Holy Trinity Church v. United States,  143 U.S. 457, 12 S. Ct. 511, 512, 36 L. Ed. 226; Staples v. Senders, 164 Or. 244, 261, 96 P.2d 215,  101 P.2d 232."
In 50 Am. Jur. 490, Statutes, § 473, it is said:
  "* * * legislation otherwise valid will not be judicially declared null and void on the ground that the same is unintelligible and meaningless unless it is so imperfect and so deficient in its details as to render it impossible of execution and enforcement, and is susceptible of no reasonable construction that will support and give it effect, and the court finds itself unable to define the purpose and intent of the legislature. Moreover, the objection that a statute is too vague to be valid is available only to one whom it concerns." (Italics ours.)
The plaintiff-appellant has challenged the validity of Chapter 265, Laws of Oregon for 1943, solely upon the ground that the period of limitation therein prescribed is unreasonable. His brief presents the following points:
  (1) "It is firmly established that when a new limitation is made to apply to existing rights or causes of action, a reasonable time must be allowed before it takes effect in which such rights may be ascertained, or in which suit may be brought on such causes of action, and that a limitation statute is void if the period allowed is unreasonably short.
  (2) "In determining whether a reasonable time is allowed the Court must consider all the circumstances under which the statute is to apply, and it is also necessary to adjust the time to the *Page 689 
special nature of the rights of action to be effected, the situation of the parties and all surrounding circumstances.
  (3) "A reasonable time must be of such duration as to afford full opportunity for resort to the courts for the enforcement of the rights upon which the limitation is intended to operate.
  (4) "If a palpable error has been committed by the Legislature in fixing the time for the limitation for the commencement of the action the courts may find the statute in question void.
  (5) "The prohibition of a federal statute may not be set at naught or its benefits denied by a state statute or state common law rule.
  (6) "Chapter 265 Oregon Session Laws, 1943, curbs, nullifies and interferes with the free, open and orderly administration of the federal `Fair Labor Standards Act of 1938,' passed by Congress in the exercise of its constitutional power over interstate commerce."
The United States government, in its brief, filed as amicuscuriae, asserts that the statute is invalid because: (1) The statute discriminates against rights conferred upon the employee by the Fair Labor Standards Act and is in violation of Article VI of the federal Constitution. (2) Six months' period provided in the state act is unreasonably short and by reason thereof tends to defeat the purpose of the Fair Labor Standards Act. (3) Does not allow a reasonable time for claimants to resort to the courts and therefore denies employees due process of law. (4) Unreasonably interferes with federal regulation of interstate commerce.
This court has invalidated Chapter 265 upon two basic grounds: (1) It discriminates against different classes of employees without any reasonable basis therefor. (2) It is void for indefiniteness and uncertainty. Apparently the court is not prepared to say, *Page 690 
as a matter of law, that the periods of limitation are unreasonable. The opinion of the court is predicated upon grounds not urged by the appellant in the case. True, no element of estoppel is involved, but it seems to me the court should, indeed, be reluctant to declare a statute invalid for a reason which did not even occur to the mind of the party particularly affected, especially when to do so may spell bankruptcy and financial ruin to many employers in this State.
In my opinion, the basic issue involved on this appeal is whether the periods of limitation for the commencement of actions to recover over-time pay are unreasonable. This, I submit, is primarily a legislative question. It is not for this court to substitute its judgment for that of the legislature. It can only interfere with the act of the legislature in determining such matter when all reasonable-minded persons would conclude that a palpable error had been committed in limiting the time for commencement of the action. Terry v. Anderson, 95 U.S. 628. As stated in 34 Am. Jur. 30, Limitation of Actions, § 22:
    "The legislature is the primary judge as to whether the time allowed by a statute of limitations is unreasonable. Although the determination of the legislature is reviewable by the courts, the courts will not inquire into the wisdom of the legislative decision in establishing the period of legal bar, unless the time allowed is manifestly so insufficient that the statute becomes a denial of justice." — citing in support of the text, among other authorities, Wilson v. Iseminger, 185 U.S. 55,  46 L. Ed. 804, 22 S. Ct. 573. Also to the same effect see 16 C.J.S. 684.
If the time fixed by this special statute of limitations is unreasonably short for the employee to assert the rights conferred upon him by the federal act, the statute *Page 691 
would clearly be unconstitutional; if, however, the time specified affords the employee a reasonable length of time in which to assert such rights, the validity of the statute ought to be sustained. Relative to this phase of the case, it is well to bear in mind that a statute of limitations is remedial legislation and is entitled to liberal interpretation. Rayburnv. Norton, 150 Or. 140, 36 P.2d 986, 43 P.2d 919; Koop v.Cook, 67 Or. 93, 135 P. 317. As said in 34 Am. Jur. 25, Limitation of Actions, § 14:
    "While the courts will not strain either the facts or the law in aid of a statute of limitations, nevertheless it is established that such enactments will receive a liberal construction in furtherance of their manifest object, are entitled to the same respect as other statutes, and ought not to be explained away."
A statute of limitation, if reasonable, does not extinguish any right but merely requires the claimant to exercise such rights within the time designated by the legislature or be barred from seeking to enforce them. The legislature deemed it not unjust or inequitable to require any claimant for over-time pay to assert such claim within the six months' period provided in the statute. It concluded that such time afforded him ample opportunity to have his day in court.
Assuming that the 90-day period in the savings clause is unfair and unreasonably short, it does not follow by reason thereof that the entire act must fall. The savings clause and the remainder of the act are severable and the six months' period would apply in the event the 90-day period prescribed in the savings clause is unconstitutional, whether the work performed was before or after the enactment of the statute of *Page 692 
limitation. Koshkonong v. Burton, 104 U.S. 668; Sohn v.Watterson, 17 Wall 596; McLaughlin v. Hoover, 1 Or. 31. The words "accrued" and "accruing" in the first clause of Chapter 265 refer to all causes of action without distinction between those accruing before and those accruing after the effective date of the act. Eliminating the second clause of the act, the predominant legislative intent is nevertheless expressed that six months is an adequate period of time for the commencement of actions to recover on such claims. Appellant did not commence this action until seven months after Chapter 265 became effective.
If there is anything certain about this case, it is that the legislature, in enacting Chapter 265, intended to provide a shorter period of limitation for the commencement of actions to recover over-time pay than that provided in § 1-204 O.C.L.A for the recovery of regular wages. Under § 1-204 O.C.L.A., action to recover upon a contract for regular wages, as distinguished from "over-time pay", must be brought within six years "after the cause of action shall have accrued". Chapter 265 is a special statute of limitation. Did the legislature intend to have such statute commence to run from the time of the performance of the work, or from the time of accrual of the cause of action? In view of the general legislative policy upon such subject and considering the statute in its entirety the answer seems obvious. A statute of limitation can never become operative until there is a cause of action to which it may be applied. 34 Am. Jur. 47. Certainly, it was never intended that the statute should commence to run when the claimant at such time had no cause of action or right to recover because wages were not due. Before *Page 693 
the plaintiff had a cause of action, he must have performed the work for which payment was due. The use of the words "accrued" and "accrual" in the first clause of the act is significant. The very first words of the act, viz. "recovery for over-time pay", indicates to me that the statute was intended to run from the accrual of the cause of action. There can be no "recovery" unless the cause of action has accrued. Throughout the statute, reference is made to accrued or accruing pay. The words "over-time pay" are qualified by the use of "such", which refers to "accrued" and "accruing". Viewing the statute in its entirety, it seems to me that the court, in holding that the statute begins to run from the time of performance of the work, has adopted a narrow and literal interpretation of the act. It is an interpretation contrary to the intention of the legislature and results in absurdity and impractibility of enforcement of the act. There will be no uncertainty in the enforcement of the act and it will apply equally to all classes of employees, if it is so constructed that the limitation prescribed therein begins to run from the time the cause of action has accrued.
The court having declared Chapter 265 void, a claimant for over-time pay now has six years in which to commence his action after it has accrued. No tears need be shed over the employer who wilfully refuses to pay his employees for wages due, but the Fair Labor Standards Act is undoubtedly severe when applied to an employer who acts in good faith and finds himself confronted with a law suit to recover upon a wholly unanticipated claim by an employee held by the courts to have been engaged in a work involving interstate commerce. It may be that the legislature for such reason *Page 694 
deemed it wise to afford the employer in such cases some degree of repose and security.
In my opinion, the judgment of the circuit court should be affirmed.